Sheils, S.
This is a motion by Fred C. Ehnes, as assignee of a portion of the interest of Charles Irving Stewart, one of the distributees of this estate, for an order granting leave to intervene as a party to this accounting proceeding; for the issuance of a supplemental citation to him, and for permission, if so advised, to file objections to the accounts of proceedings filed by D’Arcy Parrott and William V. Burke, as substituted trustees herein. The application is opposed by D’Arcy Parrott.
On September 10, 1937, Charles Irving Stewart, one of the remaindermen of the trust created under the will of this decedent for Josephine I. Stewart, assigned his interest in this estate to the extent of $67,000 to one Fred C. Ehnes. This assignment was duly recorded in the office of the clerk of this court on September 13, 1937, in liber 9 of Assignments of Interest at page 30. The accounts of D’Arcy Parrott and William Y. Burke are in process of settlement. Objections have been filed thereto by an interested party and these objections have been set down for a hearing for November nineteenth next at ten o’clock a. m.
An assignee is a person interested, as defined by subdivision 10 of section 314 of the Surrogate’s Court Act. An assignee of a legatee’s interest under a will may intervene upon the judicial settlement of an executor’s account as a person interested in the estate. (Gibbons v. Shepard, 2 Dem. 247.)
The application is granted to the extent that the petitioner will be permitted to intervene in the accounting proceedings, and if so advised, to file objections thereto. It is not necessary that a supplemental citation issue to him. He may appear by authorization and notice of appearance pursuant to section 41 of the Surrogate’s Court Act.
Settle order on notice.,/